DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 8/22/22.
	Applicant’s amendment to claims 11, 13, 14, 25 and 28 is acknowledged.
	Claims 1-10 are cancelled.
	Claims 11-30 are pending and claims 25-27 are withdrawn.
Claims 11-24 and 28-30 are subject to examination at this time.

Response to Arguments
Applicant's arguments with respect to claim 11 have been considered but are moot in view of the new ground(s) of rejection.

Interview Summary
For the prosecution record, the following clarifying remarks are provided in response to Applicant’s remarks at page 13.  See the footer section indicating “The Examiner admitted, during the interview of July 5, 2002…”.  
These remarks at not be relied on as the admission of the Examiner.  The substance of the interview can be found the Interview Summary dated 7/18/22 and the appendix attached to the Interview Summary.

Allowable Subject Matter
Claims 28-30 are allowed.
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karhade et al., US Publication No. 2015/0001733 A1.

	Karhade anticipates:
11.  A semiconductor package, comprising (see figs. 3A-3B): 
	a lower substrate (312) including a conductive line (314); 
	a first semiconductor chip (310) on the lower substrate; 
	an under-fill layer (322) between the first semiconductor chip and the lower substrate, the under-fill layer including 
	a central part (e.g. In fig. 3A, central part is to the right of crack 326 below chip 310) below the first semiconductor chip, and 
	an edge part (e.g. In fig. 3A, edge part is to the left of crack 326) spaced apart (e.g. spaced apart by the crack/recess 326) from the central part in a first direction (e.g. horizontal direction) parallel to a top surface of the lower substrate; and 
	a recess region (326) between the central part and the edge part, the recess region including a first sidewall (e.g. In fig. 3A, right sidewall) defined by a sidewall of the central part, a second sidewall (e.g. In fig. 3A, left sidewall) defined by a sidewall of the edge part, and a bottom surface defined by a portion of a top surface of the conductive line (314), 	
	wherein a length, in a second direction (e.g. vertical direction) parallel to the top surface of the lower substrate, of at least one of the first or second sidewalls of the recess region (326) is greater than a width of the recess region in the first direction (e.g. In fig. 3B, the length of crack in vertical direction is greater than the width in the horizontal direction.)  See Karhade at para. [0001] – [0079],  figs. 1-8.

12.  The semiconductor package of claim 11, wherein the central part e.g. In fig. 3A, central part is to the right of crack 326 below chip 310) of the under-fill layer fills a space between the lower substrate (312) and the first semiconductor chip (310), and 2Atty. Dkt. No. 8947-001571-US U.S. Application No. 17/185,116the recess region (326) of the under-fill layer (322) is adjacent to a side of the first semiconductor chip (310), figs. 3A-3B.

13.  The semiconductor package of claim 11, wherein a-the width in the first direction (e.g. horizontal direction) of the recess region (326) is less than a width in the first direction of the conductive line (314), fig. 3A.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karhade, as applied to claim 11 above.

Regarding claim 14:
	Karhade teaches all the limitations of claim 11 above, but is silent a width in the first direction of the recess region is in a range of 10 µm to 500 µm.
	However, absent any disclosure by the Applicant that “a width in the first direction of the recess region is in a range of 10 µm to 500 µm” is critical or provides for unexpected results, such a dimension can be considered within the skill level of one of ordinary skill in the art or by the guidance provided by Karhade.
	Furthermore, one of ordinary skill in the art modifying the size of Karhade’s crack (326) would arrive at the claimed limitation “a width in the first direction of the recess region is in a range of 10 µm to 500 µm”.  A change is size is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04, Legal Precedent as Source of Supporting Rationale, IV. Changes in Size, Shape, or Sequence of Adding Ingredients.



Regarding claim 15:
	Karhade does not expressly teach wherein a height of the sidewall of the central part is greater than a height of the sidewall of the edge part.  
	However, one of ordinary skill in the art modifying the size or shape of Karhade’s crack (326) would arrive at the claimed limitation “a height of the sidewall of the central part is greater than a height of the sidewall of the edge part”.  A change is size or shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04, Legal Precedent as Source of Supporting Rationale, IV. Changes in Size, Shape, or Sequence of Adding Ingredients.

Regarding claim 16:
	Karhade does not expressly teach wherein a minimum width in the first direction between the sidewall of the central part and a sidewall of the first semiconductor chip is in a range of 120 µm to 500 µm.
	However, absent any disclosure by the Applicant that “a minimum width in the first direction between the sidewall of the central part and a sidewall of the first semiconductor chip is in a range of 120 µm to 500 µm” is critical or provides for unexpected results, such a dimension can be considered within the skill level of one of ordinary skill in the art or by the guidance provided by Karhade.

Regarding claims 14 and 16:
	See MPEP § 2144.05, Obviousness of Ranges:
In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)…Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.  (Emphasis added.)
Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").
[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Claims 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karhade, as applied to claim 11 above, in further view of  Ito et al., US Publication No. 2013/0137216 A1 (of record).

Regarding claims 19-22:
Karhade teaches all the limitations of claim 11 above, but does not expressly teach a semiconductor package with an interposer substrate and a plurality of second semiconductor chips.
Referring to MPEP 2143, Examples of Basic Requirements of a Prima Facie Case of Obviousness, (I)(B):  Simple Substitution of One Known Element for Another To Obtain Predictable Results.  KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007):
The prior art, Karhade, contains a device which differed from the claimed device by the substitution of a semiconductor package comprising one semiconductor chip with a semiconductor package comprising an interposer substrate and a plurality of second semiconductor chips.
However, a semiconductor package comprising an interposer substrate and a plurality of second semiconductor chips is known in the art.

For example, Ito teaches limitations from claims 19-22:
	(see fig. 19; also see figs. 20-24) an interposer substrate (240) between the lower substrate (11) and the first semiconductor chip (230), 
	wherein a bottom surface of the interposer substrate (240) is in contact with a top surface of the under-fill layer (labeled 14 in fig. 20),  
	wherein the first semiconductor chip (230) is on a top surface of the interposer substrate (240);
	a plurality of second semiconductor chips (210) on the top surface of the interposer substrate,
	wherein the plurality of second semiconductor chips (210; e.g. memory chips) are of a different type from the first semiconductor chip (230; e.g. logic chip);
	a plurality of bumps (e.g. bumps directly above 22) between the lower substrate (11) and the interposer substrate (240), the bumps electrically connecting the lower substrate to the interposer substrate;
	an additional under-fill layer (e.g.  labeled 16 in fig. 21) between the interposer substrate (240) and the first semiconductor chip (230) and between the interposer substrate (240) and a lowermost one of the plurality of second semiconductor chips (210);
	a molding layer (150 on the interposer substrate, the molding layer covering the first semiconductor chip and the second semiconductor chips.  See Ito at para. [0240] – [0253]. 

One of ordinary skill in the art could have substituted Karhade’s one semiconductor chip stack for Ito’s interposer substrate and stack of second semiconductor chips and the results of the substitution would have been predictable.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Karhade with the teachings of Ito because a “higher level of functionality” can be achieved by integrating logic chips with memory chips.  See Ito at para. [0232], [0243], also see para. [0004] – [0005].


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karhade in view of Ito, as applied to claim 11 above, in further view of Pan et al., US Patent No. 10,504,824 (of record).

Regarding claim 23:
Karhade and Ito teach all the limitations of claims 11 and 19 above, and Ito further teaches:
(see fig. 10) wherein the chip stack includes a plurality of stacked second semiconductor chips (210), 	
wherein the plurality of stacked second semiconductor chips (210; e.g. memory chips) are of a different type from the first semiconductor chip (230; e.g. logic chip).

	Karhade and Ito do not expressly teach ”a chip stack on the first semiconductor chip”.

	In an analogous art, Pan, fig. 16, teaches forming a chip stack on a first semiconductor chip (e.g. “The integrated circuit devices 50C may be...other stacked devices with a large vertical height.”; and see “logic chips” at col 2, ln 26–43).  See Pan at col 11-13.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Karhade and Ito with the teachings of Pan because vertically stacking the first semiconductor chips enables 3D integration, in comparison to the conventional 2D integration where integrated components essentially occupy on the surface of the semiconductor wafer.  See Pan at col 1, ln 1–26. 

	Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karhade, as applied to claim 1 above, in view of Yeh et al., US Patent No. 9,899,305 (of record).

	Regarding claim 24:
	Karhade teaches all the limitation of claim 11 above, but does not expressly teach:
	a stiffener on the lower substrate and adjacent to a side of the first semiconductor chip, 	wherein the stiffener is isolated from direct contact, in the first direction, with the edge part of the under-fill layer.
	
	In an analogous art, Yeh teaches:
	(see fig. 1) a stiffener (2) on a lower substrate (20) and adjacent to a side of a first semiconductor chip (10), 	
	wherein the stiffener (2) is isolated from direct contact, in the first direction, with the edge part of the under-fill layer (74).  See Yeh at col 4, ln 1–37. 

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Karhade with the teachings of Yeh because “One purpose of the front side stiffener 2 is to constrain the substrate 20 in order to prevent its warpage or other movement relative to the semiconductor structure 30, which may be caused by thermal cycling during package assembly, reliability testing, or field operation.”  See Yeh at col 4, ln 20–37.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
17 November 2022